DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 8 February 2021, with respect to the teachings of Liu in view of the amendments have been fully considered and are persuasive.  The rejections of claims 1-9 has been withdrawn. Additionally, the Examiner finds Applicant’s arguments regarding the language of claim 7 to be persuasive and therefore withdraws the rejection of claim 7 under 35 U.S.C. 112(b). The Examiner does not find the argument that Liu’s valves are mechanical persuasive since there is no definition in the specification of a mechanical valve and since all valves which are operable by electricity would also be mechanical since mechanical elements would have to be movable in order to operate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2001/0039681), hereinafter referred to as Johnson, in view of Thomason (US .
Regarding Claim 10: Johnson discloses a mattress (mattress 15 of Johnson) for automatic optimization of air pressure under a patient (see at least the abstract of Johnson), the mattress comprising: at least one first chamber being inflatable to a predetermined pressure for supporting weight of a patient in relation to a load area there below (air cells 31 of Liu), at least one [air pressure source] a mechanical valve (regulating valve not shown but discussed in at least paragraph [0021] of Johnson; Examiner notes that all electrically operated valves are considered mechanical valves since they require actuating elements to open and close) connected between the first chamber [a fluid source] (the blower 40), the mechanical valve being operable to selectively open to permit air flow between the first chamber and the [fluid source] and close to prohibit air flow between the first chamber and the [fluid source] (see at least paragraph [0021] of Johnson which discusses sending a signal to the blower or regulating valve), a contact member (force sensing element 70 of Johnson) displaceable when contacted by the weight of the patient (see at least paragraph [0044] of Johnson which discusses the force sensing element 70 detecting force from a patient) to operate the mechanical valve to open the valve to permit air to flow from the [fluid source] to the first chamber to increase air pressure in the first chamber until the weight of the patient is no longer in contact with the contact member to prevent the patient from sinking into the first chamber and coming into contact with the load area (see paragraph [0045] of Johnson which discloses a signal is sent to the blower or fluid regulating valve when a patient height is detected…removing the weight of the patient from the force sensing element would therefore prevent the signal from being sent to the blower to increase the air in the cells).  
Johnson does not disclose a second chamber being inflatable to a pressure exceeding the predetermined pressure and the valves coupled to the second chamber to enable air pressure from the first chamber to be increased via the second chamber. 
However, Thomason teaches using pressure reservoirs to provide air to parts of inflatable furniture (see paragraphs [0055]-[0056] of Thomason). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a high pressure reservoir as taught by Thomas to Johnson’s bed by adding a second chamber having high pressure, for the purpose enabling inflation of the cells within the mattress at short notice (see at least paragraph [0056] of Thomas. Hornbach provides evidence that pressure reservoirs and blowers are both air sources that can be used to provide air pressure to bladders (see at least paragraph [0050] of Hornbach).
Regarding Claim 11: Johnson in view of Thomason make obvious the mattress according to claim 10. Johnson further discloses wherein the at least one first chamber is one of a plurality of transverse chambers (see air cells 31 of Johnson). Thomason teaches positioning the reservoir in a location which can enable direct connection of the reservoir to each of the other bladders forming the chair (see at least Figs. 1-4 of Thomason). Although not explicitly disclosed, when being applied to Johnson it would have been obvious to include the reservoir in a longitudinal direction so that all of the chambers could be directly coupled to each of the transverse bladders. 
Regarding Claim 12: Johnson in view of Thomason make obvious the mattress according to claim 11, wherein the mechanical valve is one of a plurality of mechanical valves each connected between the longitudinal chamber and a respective one of the plurality of transverse chambers (regulating valve not shown but discussed in at least paragraph [0021] of Johnson and solenoid valves 20-26 and 30-36 of Thomason).  
Regarding Claim 13: 
Regarding Claims 14 and 15: Johnson in view of Thomason make obvious the mattress according to claim 10, but do not explicitly disclose wherein the valve is normally closed by a flexible element and contact with the contact member opens the valve against force of the flexible member and wherein the flexible element is a spring normally urging a seal to come into contact with a sealing surface to close the valve, contact with the contact member acts upon the spring to open the valve against force of the spring.    
However, solenoid valves (i.e. automatically controlled valves) include at least one spring which normally biases closed the valve. When a switch is closed the force of the spring is overcome and the valve is opened. Therefore, an arrangement taught by Johnson, which includes valves that are opened by a signal sent by a controller, can be considered solenoid valves which comprise a spring which is normally biased shut and wherein the contact with the contact member causes the switch of the solenoid valve to open therefore overcoming the force of the spring to open the valve (see the NPL dated 8 Aug 2014 which shows solenoid valves opening by overcoming the spring force to raise the plunger).
Regarding Claim 16: Johnson in view of Thomason make obvious the mattress according to claim 10, wherein the contact member is displaceable without electrical power (see the force sensing element displaceable when a force from a patient is placed on it). 
Regarding Claim 17: Johnson in view of Thomason make obvious the mattress according to claim 10, wherein the at least one first chamber is one of a plurality of chambers comprising a first layer of chambers (see at least Fig. 1 of Johnson), multiple layers of chambers, or a combination thereof.  
Regarding Claim 18: Johnson discloses method of automatically optimizing air pressure in a mattress under the patient, the method comprising the steps of: a) providing at least one first chamber that is inflated to a pressure to prevent the patient from sinking to a load area below the first chamber (see inflatable cells 31 of Johnson), b)[…], c) providing a mechanical valve between the first chamber and [an air pressure source] (the blower and 
Johnson does not explicitly disclose the method step of providing at least one second chamber that is inflated to a pressure exceeding the pressure of the first chamber.
However, Thomason teaches using pressure reservoirs to provide air to parts of inflatable furniture (see paragraphs [0055]-[0056] of Thomason). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a high pressure reservoir as taught by Thomas to Johnson’s bed by adding a second chamber having high pressure, for the purpose enabling inflation of the cells within the mattress at short notice (see at least paragraph [0056] of Thomas. Hornbach provides evidence that pressure reservoirs and blowers are both air sources that can be used to provide air pressure to bladders (see at least paragraph [0050] of Hornbach). 
Allowable Subject Matter
Claims 1-9 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the Applicant’s arguments regarding the teachings of Liu were persuasive. Liu, and none of the other prior art of record, include a mechanical detection system with the required configuration as claimed which is operable without electrical power as is required in claims 1 and 9. Claims 2-8 depend from claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERIC J KURILLA/Primary Examiner, Art Unit 3619